398 F.2d 834
Clyde F. LEE, Appellant,v.UNITED STATES of America, Appellee.
No. 23444.
United States Court of Appeals Fifth Circuit.
July 16, 1968.

Edward R. Kirkland, Orlando, Fla., for appellant.
Edward F. Boardman, U.S. Atty., Tampa, Fla., Charles S. Carrere, Asst. U.S. Atty., Orlando, Fla., for appellee.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The issues presented on this appeal are controlled by the decisions of the Supreme Court in Grosso v. United States, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906 (1968), and Marchetti v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968).  In view of these decisions, without necessity of further comment, it is clear that the judgment of conviction from which this appeal was taken must be reversed.  See Peters v. Rutledge, 5 Cir. 1968, 397 F.2d 731 (June 6, 1968); Scaglione v. United States, 5 Cir. 1968, 396 F.2d 219; Vouras v. United States, 5 Cir. 1968, 393 F.2d 936 (May 3, 1968); Leonard v. United States (5 Cir. 1968) 392 F.2d 586; Motley v. United States (5 Cir. 1968) 392 F.2d 590; Boehm v. United States (5 Cir. 1968) 392 F.2d 978; Sklaroff v. United States (5 Cir. 1968) 389 F.2d 1004.


2
Reversed.